Citation Nr: 0719069	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-38 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial evaluation than the 70 
percent rating assigned for post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to an effective date earlier than October 26, 
2004, for service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1969 through 
August 1975. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting service connection for PTSD effective from October 
26, 2004, and assigning a 70 percent evaluation for that 
disorder.  

The veteran testified before the undersigned Veterans Law 
Judge at an August 2006 Travel Board hearing at the RO.  A 
transcript of that hearing is in the claims folder. 

The issue of entitlement to an increased evaluation for PTSD 
is herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


FINDINGS OF FACT

1.  The veteran separated from active military service in 
August 1975.

2.  The RO denied a previous claim for service connection for 
PTSD in October 1998, and the veteran did not thereafter file 
a notice of disagreement within a year of the issuance of 
notice of that decision.  

3.  The veteran submitted a request for reopening of his 
previously denied claim for service connection for PTSD on 
October 26, 2004.  The RO then granted service connection and 
disability compensation for PTSD, effective from October 26, 
2004.


CONCLUSION OF LAW

An effective date earlier than October 26, 2004, for the 
grant of service connection for PTSD is denied as a matter of 
law. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The claim for an earlier effective date for service 
connection for residuals of prostate cancer is here denied as 
a matter of law, based on the absence of dispute as to the 
relevant facts.  38 U.S.C.A. § 5110(a); 38 C.F.R. §  3.400.  
Specifically, the veteran does not dispute that he did not 
timely appeal the prior RO decision in October 1998 denying 
service connection for PTSD, or that he submitted his new 
claim (a request to reopen) for service connection for PTSD 
on October 26, 2004, or that the RO granted an effective date 
of October 26, 2004, for service connection for PTSD.  The 
veteran's claim of entitlement to an effective date earlier 
than October 26, 2004, is thus a dispute with the governing 
law and regulations, and not with the facts to support his 
claim.  Absent a basis in the law and regulations for an 
earlier effective date in the veteran's case, there is no 
reasonable possibility that additional notice and development 
assistance will further the claim.  Hence, any question of 
prejudice to the veteran due to inadequate notice and 
assistance in development of the claim is obviated.  Cf. 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(any error in VCAA notice should be presumed prejudicial).

II.  Claim for an Effective Date Earlier than October 26, 
2004, for 
Service Connection for PTSD

At his August 2006 hearing, the veteran conceded that he did 
not timely pursue an appeal of the original denial of his 
claim for service connection for PTSD in October 1998.  A 
review of the claims folder discloses that the veteran also 
did not appear for multiple VA examinations scheduled to 
address his PTSD claim, and that his failure to submit to an 
examination, in part, was the basis of that October 1998 
denial.  The veteran nonetheless contends that he should be 
granted service connection for PTSD at least effective from 
the prior date of claim, in July 1997.  

In this case, the facts are not reasonably in dispute, and 
the law and regulations accordingly dictate the outcome of 
the earlier effective date claim.  As discussed below, the 
required outcome is a denial of the earlier effective date 
claim.  Under such circumstances, the claim of entitlement to 
VA benefits must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

An appeal of an adjudication by the agency of original 
jurisdiction (or RO) consists of a timely filed notice of 
disagreement (NOD) in writing, and, after issuance of a 
statement of the case, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  A claimant has one year from the date of 
the RO's mailing of the notice informing of the denial of 
claim, to file the NOD, under 38 C.F.R. § 20.302.  The 
veteran does not contend that he did not receive notice of 
the October 1998 RO decision, and review of the record does 
not indicate any failure to provide such notice.  The veteran 
also does not contend that he timely filed an NOD at that 
time.  At his August 2006 hearing he indicated that his 
treating medical professionals had failed to reply to RO 
inquiries prior to that October 1998 decision, which he 
thought might have contributed to his failure to pursue the 
appellate process.  The record informs that indeed the RO 
sent query letters to three treating medical professionals 
prior to the October 1998 decision, and that no replies were 
received.  However, the October 1998 rating action duly 
informed the veteran of that failure of evidence.  The 
treating medical professionals' failure to respond to RO 
queries did not remove from the veteran the responsibility to 
support his claim with evidence, and to submit an NOD as to 
the denial of his claim.  Thus, the veteran's assertion 
regarding treating medical professionals does not support his 
earlier effective date claim.  

The veteran has otherwise argued that he should be granted an 
earlier effective date because he had symptomatic PTSD prior 
to the assigned October 26, 2004, effective date.  However, 
again, this contention, and any supporting medical evidence 
of prior symptomatic PTSD, are not supportive of his claim.  
The law and regulations are determinative.  By law, the 
effective date of a grant of service connection shall be the 
date of receipt of claim or the date at which entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Where a claim for service connection is received 
within one year after separation from service and that claim 
is granted, then the effective date for service connection is 
the day following the date of separation from service.  
38 C.F.R. § 3.400(b). 

Here, the veteran's claim was received on October 26, 2004, 
more than one year following the veteran's separation from 
service in August 1975.  Hence the effective date for the 
grant of service connection may be no earlier than the 
October 26, 2004, date of receipt of the ultimately granted 
claim for service connection for PTSD.  (Here, this claim 
took the form, in effect, of a request to reopen a finally 
disallowed claim for service connection for PTSD.)  
Therefore, the earlier effective date claim must accordingly 
be denied as a matter of law. 


ORDER

Entitlement to an effective date earlier than October 26, 
2004, for the grant of service connection for PTSD is denied.  


REMAND

The veteran seeks a higher initial evaluation for his PTSD 
than the 70 percent assigned by the RO.  While the veteran 
appeared to have withdrawn that aspect of the appeal by a 
typed statement submitted in November 2005, he clarified in 
his August 2006 hearing testimony that he was continuing with 
an appeal for a still higher rating.  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

At his Travel Board hearing, the veteran testified that he 
believed he should be assigned a higher rating for his PTSD 
because without his current medications it would be difficult 
for him to travel, and even with those medications it is at 
times difficult for him to travel.  He explained that he 
continued to teach, and that his PTSD necessitated his making 
practice trips to work and back to be able to make the trip.  
He further explained that his panic attacks were associated 
with his PTSD.   However, the veteran did not testify to 
other significant symptoms of psychiatric disability.  He 
testified that he worked full-time as a school teacher, a 
profession at which he had worked for the prior 30 years, and 
that in summers he would read or perform work around the 
house or take care of the yard if he did not work.  Also at 
the hearing, the veteran's wife noted that the veteran had 
recently been fairly stable, and had not had a panic episode 
since September 2004.  The veteran testified that, while 
initially he had seen a mental health professional three 
times per week, this had gradually decreased so that he now 
was seen only once per month.  

In November 2005 the veteran submitted a lengthy written 
narrative of his history of psychiatric disability, with 
particular emphasis on anxiety-related symptoms associated 
with difficulties leaving the house.  He recounted periods of 
greater or lesser symptoms, with various medical providers 
enlisted and various medications used to treat his condition.  
In September 2006, after hishearing, the veteran submitted a 
substantial packet of documents, inclusive of many medical 
records not previously submitted.  The RO has not reviewed 
the claim following receipt of these documents, and the 
veteran has not waived RO review prior to Board adjudication.  
The RO has also not assisted the veteran in seeking records 
from all indicated sources inclusive of any new sources 
indicated by these submitted documents.  A VA examination 
informed by these records has also not been undertaken.  
Accordingly, development assistance, including pursuant to 
the VCAA, requires remand development.  

The veteran was afforded a VA examination which was conducted 
in December 2004, a notably short time after he reportedly 
was absent on leave from work as a school teacher for one 
month from October 1, 2004, to November 1, 2004, due to 
reported panic attacks preventing him from driving.  Thus, 
that evaluation was conducted proximate to an apparent acute 
exacerbation of the veteran's psychiatric disability, and may 
not have reflected a stabilized or ongoing level of 
impairment due to the veteran's PTSD.  

In addition, a statement at the end of the December 2004 VA 
examination, departing from objective evaluation and 
advocating for "generous, generous compensation", suggests 
a lack of impartiality on the part of the examiner, and thus 
indicates the need for a further VA examination conducted by 
a different examiner.  The Board expresses its high 
admiration for the veteran's decorated, honorable service 
with the Navy SEALs, including combat service in Vietnam, but 
impartial medical evaluation is necessary for proper rating 
of the service-connected disability.

The veteran submitted a November 2005 letter from a private 
treating psychiatrist, C. J., who stated that the veteran had 
a significant anxiety disorder with panic attacks when he 
first began treating him in September 2004, and that the 
veteran had been successful in treatment, which included 
medication for his anxiety disorder as well as for low 
thyroid function.  The psychiatrist informed that while the 
veteran still had some breakthrough episodes during times of 
particular stress or when thyroid function was not 
stabilized, his anxiety was mostly under control.  He was 
able to work and drive by himself, had a generally euthymic 
mood, and spent time both alone and with others.  That 
treating psychiatrist assigned a global assessment of 
functioning scale (GAF) score of 80+, which is reflective of 
some symptoms, but generally little more than transient or 
expectable reactions to psychosocial stressors, with the 
individual generally satisfied with life and having no more 
than ordinary difficulties or concerns.  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed.
(DSM-IV); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The veteran's present level of disability, particularly as 
described by this treating psychiatrist and as recounted by 
the veteran himself and his wife at the August 2006 hearing, 
does not appear to be reflective of significant disability, 
although he has been assigned a 70 percent evaluation and 
seeks a still higher evaluation for his PTSD.  Accordingly, 
the Board believes that a further VA psychiatric examination 
is in order to help ascertain the level of disability 
associated with the veteran's PTSD, in furtherance of his 
claim for a higher evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and ask 
what treatments and/or hospitalizations he 
has undergone for his PTSD.  He should be 
informed of the relative duties, for him and 
for VA, in developing his claim, pursuant to 
the VCAA.  He should be requested to provide 
appropriate authorization and assistance to 
obtain treatment records not yet obtained, 
including those from all private treating 
psychiatrists and psychologists or other 
mental health practitioners.  

a.  He should be asked to provide a 
statement addressing how his condition has 
affected his ability to work or perform 
other activities, and should be asked to 
provide supporting statements from 
relevant parties, such as current or 
former employers, fellow workers, and 
treatment providers, to address functional 
impairment, and also to support special 
circumstances of his PTSD, such as 
prolonged periods of hospitalization or 
special work incapacity.  He should also 
be asked to provide any available 
documentation of the frequency and 
duration of any periods of incapacity due 
to his PTSD.

b.  Any indicated development should be 
pursued, and all records and responses 
received should be associated with the 
claims folder.

2.  With appropriate authorization (if 
obtainable), all indicated private treatment 
records or screenings or tests and all 
unobtained VA treatment records should be 
obtained and associated with the claims 
folder, together with any negative replies. 

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination by an 
examiner other than the one who conducted the 
VA examination in December 2004, to address 
the nature and extent of his PTSD.  The 
claims file must be made available to the 
examiner for review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.  The examiner should review 
past treatment and evaluation records, 
including records of VA examination in 
December 2004, the evaluation letter from the 
veteran's private treating psychiatrist in 
November 2005, and other records informing of 
the level of impairment due to the veteran's 
service-connected PTSD.  All necessary, non-
invasive special studies or tests are to be 
done and all findings described in detail.  
The examiner is to be advised of the 
necessity to maintain impartiality when 
evaluating the veteran's psychiatric 
disability, noting the December 2004 VA 
examiner's failure to maintain impartiality 
as evidenced in the conclusion of the 
December 2004 VA examination report.  The 
examiner should answer the following:

What is the extent of PTSD, what is its 
severity, and how and to what degree does 
it impair functioning of the veteran in 
his everyday life, including particularly 
his capacity for gainful work?  To the 
extent possible, dysfunction due to PTSD 
should be differentiated from that due to 
other causes, such the veteran's diagnosed 
but not service-connected thyroid 
disorder.  

4.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  Staged ratings 
should be considered to address initial 
schedular evaluations, pursuant to Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefits sought on appeal are not granted to 
the veteran's satisfaction, the veteran and 
his representative should be provided with an 
SSOC and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


